


Exhibit 10.12

 

METABOLIX, INC.

 

EMPLOYEE NONCOMPETITION, CONFIDENTIALITY AND INVENTIONS
AGREEMENT

 

The undersigned Joseph Shaulson, in consideration and as a condition of my
employment and continued employment by Metabolix, Inc. (the “Company”), a
Delaware corporation, does hereby agree with the Company as follows:

 

1.  Noncompetition and Nonsolicitation.  During my employment by the Company and
for a period of twelve months thereafter, I will not directly or indirectly
alone or as a partner, joint venturer, consultant, officer, director, employee,
agent, independent contractor or stockholder of any company or business
organization, engage in any business activity which is  in competition with the
products or services actively being developed, manufactured, marketed,
distributed, planned, or sold by the Company during the term of my employment
with the Company, provided, however, that a passive investment representing
ownership by me of less than 3% of the outstanding capital stock of any such
company or business organization shall not be deemed, in and of itself, to be in
violation of this Section 1..  During my employment by the Company and for a
period of eighteen months thereafter, I will not directly or indirectly in any
manner seek to solicit or induce any person employed or engaged by the Company
to leave his or her employment or engagement with the Company or assist in the
recruitment of any such person for such purpose.   During my employment by the
Company and for a period of twelve months thereafter, I will not directly or
indirectly solicit the business of any customer of the Company (other than on
behalf of the Company) in a manner intended to divert such customer to
competitive products or services or purposely induce any customer, supplier,
vendor, consultant or independent contractor of the Company to terminate or
negatively alter his, her or its relationship with the Company.

 

2.  Confidentiality.  I will not at any time, whether during or after the
termination of my employment, reveal to any person, association, company, entity
or other organization any of the trade secrets or confidential information of
the Company or of any third party to whom the Company is under an obligation of
confidentiality (including but not limited to trade secrets or confidential
information respecting inventions, products, research and development
activities, designs, methods, know-how, techniques, processes, plans and
proposals, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers)
except as may be required in the ordinary course of performing my duties as an
employee of the Company or as required by law.  Further, I shall not use any
such information except as required in the performance of my duties for the
Company.

 

Further, I agree that, during my employment I shall not make, use or permit to
be used any notes, memoranda, drawings, specification, programs, data, lab
results, lab notes, formulas, codes or other materials of any nature relating to
any matter within the scope of the business of the Company or concerning any of
its dealings or affairs otherwise than for the benefit of the Company.  I
further agree that I shall not, after the termination of my employment, use or
permit to be used any such materials, it being agreed that all of the foregoing
are and shall be

 

--------------------------------------------------------------------------------


 

confidential information or trade secrets of the Company and shall be and remain
the sole and exclusive property of the Company, and immediately upon the
termination of my employment I shall deliver all of the foregoing, and all
copies thereof, to the Company.

 

Notwithstanding anything to the contrary in this Agreement, my contacts
including those in my Rolodex, Outlook contacts list, or similar address book,
shall not be considered confidential information or trade secrets subject to the
protections of this Agreement and I may retain them following my termination of
employment. Further, information which is generally known and used by persons
with training and experience comparable to my own, which is common knowledge in
the industry or otherwise legally in the public domain, which is otherwise
provided or developed by third parties (and with respect to which the Company
does not have an obligation of confidentiality) or which relates to my
employment, compensation, equity participation or benefits with the Company
shall not be considered confidential information or trade secrets subject to the
protections of this Agreement.

 

3.  Inventions and Intellectual Property.  If at any time or times during my
employment I (either alone or with others) make, conceive, discover, reduce to
practice or become possessed of any Intellectual Property, as hereinafter
defined, such Intellectual Property shall be the sole and absolute property of
the Company, as works made for hire or otherwise, and I hereby assign to the
Company all of my rights in such Intellectual Property.  For purposes hereof,
“Intellectual Property” shall mean any invention, modification, discovery,
design, development, improvement, process, formula, code, data, technique,
know-how, trade secret, work of authorship or intellectual property right
whatsoever or any interest therein (whether or not patentable or registrable
under copyright or similar statutes) that (a) relates to the field of metabolic
engineering of polyhydroxyalkanoates or any other business of the Company or any
of the products or services being developed, manufactured or sold by the Company
or which may be useful in connection therewith, or (b) results from tasks
assigned to me by the Company, or (c) results from the use of facilities owned,
leased or contracted for by the Company.

 

I shall promptly disclose to the Company (or any persons designated by it) all
such Intellectual Property and any information relating thereto.  I shall also
promptly disclose to the Company, and the Company hereby agrees to receive all
such disclosures in confidence, any other invention, modification, discovery,
design, development, improvement, process, formula, code, data, technique,
know-how, trade secret, work of authorship or intellectual property right
whatsoever or any interest therein (whether or not patentable or registrable
under copyright or similar statutes) made, conceived, discovered, reduced to
practice or possessed by me (either alone or with others) at any time or times
during my employment, for the purposes of determining whether they constitute
“Intellectual Property” as defined above.

 

During my employment and at any time thereafter I will, at the request and cost
of the Company, sign, execute, make and do all such deeds, documents, acts and
things as the Company and its duly authorized agents may reasonably require to
apply for, obtain and vest in the name of the Company alone (or as the Company
otherwise directs) and to defend, enforce and maintain any patents, patent
applications, copyrights, or other analogous protection with respect to the
Intellectual Property in any country throughout the world.

 

2

--------------------------------------------------------------------------------


 

If the Company is unable, after reasonable effort, to secure my signature on any
such application or other document relating to any Intellectual Property,
whether because of my physical or mental incapacity or for any other reason
whatsoever, I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney-in-fact, to act for and
in my behalf and stead to execute and file any such application(s) or
document(s) and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, copyright or other analogous
protection thereon with the same legal force and effect as if executed by me.

 

4.  Prior Inventions.  I represent that the inventions identified in the pages,
if any, attached hereto comprise all the inventions which I have made or
conceived prior to my employment by the Company, which inventions are excluded
from this Agreement.  I understand that it is only necessary to list the title
of such inventions and the purposes thereof, but not the details of the
invention itself.

 

IF THERE ARE ANY SUCH INVENTIONS TO BE EXCLUDED, THE UNDERSIGNED SHOULD INITIAL
HERE.  OTHERWISE IT WILL BE DEEMED THAT THERE ARE NO SUCH EXCLUSIONS. 
          .

 

The parties acknowledge that pages        through          attached hereto are
the only pages attached in response to this Section 4.

 

5.  No Conflict.  Except as provided in the next paragraph of this Section 5, I
represent that to the best of my knowledge my performance of the terms of this
Agreement, and my performance of my duties as an employee of the Company, does
not and will not breach any agreement to which I am bound, including without
limitation any agreement to keep in confidence proprietary information acquired
by me in confidence or in trust prior to my employment by the Company.  I have
not entered into, and I agree that I will not enter into, any agreement, either
written or oral, in conflict herewith.  During my employment by the Company, I
will not willfully and improperly use or disclose any confidential information
or trade secrets, if any, of any former employer or any other person to whom I
have an obligation of confidentiality, and I will not bring onto the premises of
the Company any unpublished documents or any property belonging to any former
employer or any other person to whom I have an obligation of confidentiality
unless consented to in writing by that former employer or person.

 

I have attached hereto a copy of each agreement, if any, which to the best of my
knowledge presently affects my compliance with the terms of this Agreement.  IF
THERE ARE ANY SUCH AGREEMENTS, THE UNDERSIGNED SHOULD INITIAL HERE.  OTHERWISE
IT WILL BE DEEMED THAT THERE ARE NO SUCH EXCLUSIONS.            .

 

The parties acknowledge that pages        through          attached hereto are
the only pages attached in response to this Section 5.

 

6.  Specific Performance.  I agree that any breach of this Agreement by me will
cause irreparable damage to the Company, and that in the event of such breach
the Company shall have, in addition to any and all remedies of law, the right to
an injunction, specific performance or other equitable relief to prevent the
violation of my obligations hereunder.

 

3

--------------------------------------------------------------------------------


 

7.  No Employment Obligation.  I understand that this Agreement does not create
an obligation on the Company or any other person to continue my employment.

 

8.  Amendments.  Any amendment to or modification of this Agreement, and any
waiver of any provision hereof, shall be in writing and shall be signed by the
parties hereto.  Any waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
hereof. In the event of any conflict between this Agreement (or any amendment or
modification of this Agreement) and my employment agreement with the Company,
the terms of my employment agreement with the Company shall apply.

 

9.  Severability.  I hereby agree that each provision herein shall be treated as
a separate and independent clause, and the unenforceability of any one clause
shall in no way impair the enforceability of any of the other clauses herein. 
Moreover, if any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to scope, activity or subject
so as to be unenforceable at law, such provision or provisions shall be
construed by the appropriate judicial body by limiting and reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear.  I hereby further agree that the language of all parts
of this Agreement shall in all cases be construed as a whole according to its
fair meaning and not strictly for or against any of the parties.  No claim of
mine against the Company shall serve as a defense against the Company’s
enforcement of any provision of this Agreement.

 

10.  Survival.  Except as otherwise provided in Section 1, my obligations under
this Agreement shall survive the termination of my employment, regardless of the
manner of such termination, and shall be binding upon my heirs, executors,
administrators and legal representatives.

 

11.  Successors.  The term “Company” shall include Metabolix, Inc., a Delaware
corporation, and any of its subsidiaries, divisions, or affiliates.  The Company
shall have the right to assign this Agreement to its successors and assigns, and
all covenants and agreements hereunder shall inure to the benefit of and be
enforceable by such successors and assigns.

 

12.  Governing Law.  This Agreement shall be deemed to be made and entered into
in the Commonwealth of Massachusetts, and shall in all respects be interpreted,
enforced and governed under the internal and domestic laws of such Commonwealth
without giving effect to the principles of conflict of law of such Commonwealth.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

EXECUTED as of the 19th day of December, 2013.

 

 

 

/s/ Joseph Shaulson

 

Signature

 

 

 

Name:

Joseph Shaulson

 

Address:

 

 

Accepted and Agreed:

 

 

 

METABOLIX, INC.

 

 

 

By:

/s/ Anthony J. Sinskey

 

Name:  Anthony J. Sinskey

 

Title:  Director & Chairman of the Compensation Committee

 

 

5

--------------------------------------------------------------------------------
